Citation Nr: 1648392	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  14-36 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for right nephrolithiasis (claimed as a kidney condition).

2.  Entitlement to service connection for diabetes mellitus to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active duty service from December 1958 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which, in part, granted service connection for right nephrolithiasis (claimed as a kidney condition) at an initial noncompensable evaluation, effective November 8, 2011 and denied service connection for type II diabetes mellitus.

The Board notes that in his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran withdrew his request for a hearing in December 2014.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(6).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's kidney stones are largely asymptomatic and are not manifested by an occasional attack of colic without infection and without requiring catheter drainage.

2.  The Veteran's exposure to Agent Orange during service has not been demonstrated, as he did not have "service in the Republic of Vietnam," did not serve in the demilitarized zone (DMZ) of Korea during the period from April 1968 to August 1971, was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

3.  Diabetes mellitus was not shown in service, did not manifest to a compensable degree within one year of service separation, and is not otherwise related to service.
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for kidney stones have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7508 (2016).

2.  Diabetes mellitus was not incurred in service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103(A) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a February 2012 letter.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, and the report of a September 2012 VA examination. 

The report of the September 2012 VA examination for the claim for a kidney disability reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the September 2012 VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016); Barr, 21 Vet. App. at 312.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed diabetes mellitus disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, and as will be discussed in detail below, the standards of McLendon are not met in this case as there is no credible lay evidence or competent medical evidence that the Veteran's diabetes mellitus disability is related to service.  Thus remand for a VA examination is not necessary. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record on the claims is warranted.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.








I.  Higher Initial Evaluation for Right Nephrolithiasis

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

As noted above, in an April 2013 rating decision, the RO granted service connection for right nephrolithiasis (claimed as a kidney condition) at an initial noncompensable evaluation, effective November 8, 2011 pursuant to Diagnostic Code 7508 pertaining to nephrolithiasis.  

Under Diagnostic Code 7508, nephrolithiasis is rated as hydronephrosis except when there are recurring stone formations that require one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year; in which case a 30 percent evaluation will be assigned.  38 C.F.R. § 4.115b, Diagnostic Code 7508.  Otherwise, kidney stones are rated as hydronephrosis.  Id.  

Hydronephrosis is rated as 10 percent rating disabling when there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent rating is warranted when there are frequent attacks of colic, requiring catheter drainage.  A maximum 30 percent evaluation is warranted when there are frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7509.

Factual Background and Analysis

A January 2008 X-ray revealed kidney stones.

An April 2010 CT scan revealed a non-obstructing lower pole stone on the right kidney which was stable.

A February 2011 private treatment report noted that the Veteran's kidney level was completely stable.

The Veteran underwent a VA examination in September 2012.  The examiner noted that the Veteran had a diagnosis of right nephrolithiasis without obstructive uropathy.  The examiner also indicated that the Veteran was treated in service for kidney stones and hematuria but that his last episode of kidney stones was 5 years ago and he had not had any episodes since.  He underwent a lithotripsy for his kidney stones about 5 years ago.  He did not currently have a benign or malignant neoplasm or metastases.  A CT scan revealed right nephrolithiasis without obstructive uropathy, bilateral renal cysts and a solitary gallstone without evidence for cholecystitis.  The Veteran's condition did not impact his ability to work.

A May 2013 private treatment report noted a diagnosis of chronic kidney disease.

After reviewing evidence of record as a whole, the Board finds that the assignment of an initial compensable disability rating for the Veteran's service-connected right nephrolithiasis (claimed as a kidney condition) is not warranted. 

Notably, the September 2012 VA examiner indicated that the Veteran was treated in service for kidney stones and hematuria but that his last episode of kidney stones was 5 years ago and he had not had any episodes since.

Significantly, post-service treatment records also do not reveal recurring stone formations that require one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year.  There is also no evidence of renal colic at any point during the period on appeal.  As such, this evidence does not support the claim for a compensable evaluation under Diagnostic Code 7508 or 7509.  The Veteran does not meet the Diagnostic Code 7508 criteria for a compensable rating because he has not been shown to have only an occasional attack of colic, not infected and not requiring catheter drainage or a recurrent stone formation.

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A 
§ 5107(b).

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right nephrolithiasis disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected right nephrolithiasis disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  

The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, such as diabetes mellitus, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as diabetes mellitus is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).



Factual Background and Analysis

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for diabetes mellitus as secondary to herbicide exposure is not warranted.

At the outset, the Board notes that a diagnosis of diabetes mellitus is not demonstrated until 2008, almost 46 years after his discharge from active duty as a May 2013 private treatment report noted that the Veteran had a diagnosis of type II diabetes mellitus with an onset of 2008.  Accordingly, service connection on a presumptive basis may not be granted as the disease was not shown in service or within one year of discharge therefrom.  See 38 C.F.R. §§ 3.307, 3.309.  

Service connection on a direct basis is not warranted as the service treatment records are negative for treatments or complaints of diabetes mellitus and there is no evidence that the Veteran's diabetes mellitus is related to his service.  

In the December 2014 Form 646, the Veteran's representative asserted that the Veteran's diabetes mellitus disability is a result of his herbicide exposure which took place when he was stationed in Korea where he reportedly was on patrol near the demilitarized zone (DMZ).

However, the Board finds that while the Veteran had active duty service in Korea, he was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during active service to warrant the presumption of service connection.  

If a veteran was exposed to an herbicide agent (including Agent Orange) during active service, certain listed diseases, including diabetes mellitus, will be presumptively service-connected if the requirements of § 3.307(a)(6) are met and the disease becomes manifest to a compensable degree at any time after service.  38 C.F.R. § 3.309(e). 

Under 38 C.F.R. § 3.307(a)(6), presumptive herbicide exposure is generally established by active service in the Republic of Vietnam between January 9, 1962, and May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

As will be addressed further below, the Veteran's service personnel records do not indicate that the Veteran ever set foot in Vietnam while he was on active duty and the Veteran does not contend that he served in Vietnam.  Rather, his service records show that he was stationed in Korea from April 1960 to April 1961.  

The Board points out that the Department of Defense (DOD) provided to VA an inventory regarding Agent Orange use outside of the Republic of Vietnam.  If a veteran had active service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DOD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the veteran shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange. 38 C.F.R. § 3.307(a)(6)(iv).

While the Veteran's service personnel records demonstrate that the Veteran had service in Korea, his service from April 1960 to April 1961 is outside the specific time period for presumed herbicide exposure near the Korean DMZ.  

As a result, the Veteran was not presumptively exposed to herbicides during his active service in Korea, and was not actually exposed to herbicides during his service in Korea.

Further, there is no competent evidence or opinion otherwise suggesting that there exists a nexus between a current diabetes mellitus disability and the Veteran's service, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of diabetes mellitus, does not demonstrate diabetes mellitus manifested to a compensable degree within one year of separation.  Additionally there is no competent evidence that a diabetes mellitus disability is related to the Veteran's service to include as secondary to herbicide exposure.

The only evidence linking the diabetes mellitus disability to service is the Veteran's own statements.  To the extent that the Veteran contends that a relationship exists between his claimed current disability and service, the Board finds that the Veteran does not have the medical expertise to provide an opinion regarding the diabetes mellitus disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Thus, the Veteran's assertions that there is a relationship between his claimed diabetes mellitus disability and his service, to include as secondary to herbicide exposure, are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection and the claim must be denied.  


ORDER

Entitlement to an initial compensable rating for right nephrolithiasis is denied.

Entitlement to service connection for diabetes mellitus to include as secondary to herbicide exposure is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


